Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
Arapahoe 5, LLC, an Arizona limited liability company (“Seller”), and SSGT
Acquisitions, LLC, a Delaware limited liability company (“Purchaser”).

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

1.

PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):

(a) Land. That certain tract of land located at 1500 E. Baseline Road, Phoenix,
Arizona 85042, being more particularly described on Exhibit “A” attached hereto
and made a part hereof (herein, the “Land”).

(b) Easements. All easements, if any, benefiting the Land or the Improvements
(as defined in Section 1.1(d) of this Agreement).

(c) Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way.

(d) Improvements. All improvements and related amenities to be hereafter
constructed on the Land by Seller in accordance with the plans and
specifications set forth on Schedule “B” attached hereto and incorporated herein
(the “Plans and Specifications”), to contain approximately 80,775 net rentable
square feet of storage space and approximately 829 rental units (herein, the
“Improvements”).

(e) Leases. Seller’s interest under (i) all written leases, occupancy agreements
and rental agreements for rental units in the Property hereafter entered into by
or on behalf of Seller in accordance with the terms of this Agreement
(collectively, the “Leases”), including all tenant leasing files, together with
all tenant security deposits held by Seller on the Closing Date (as defined in
Section 6.1 of this Agreement), (ii) all cellular tower leases relating to the
Property, if any, hereafter entered into by Seller in accordance with the terms
of this Agreement (the “Tower Leases”), and (iii) all billboard leases relating
to the Property, if any, hereafter entered into by Seller in accordance with the
terms of this Agreement (the “Billboard Leases”).

(f) Tangible Personal Property. All appliances, fixtures, equipment, machinery,
furniture, carpet, drapes and other items of personal property, if any, owned by
Seller and located on or about the Land and the Improvements (the “Tangible
Personal Property”), including any and all items of Personal Property set forth
in the Plans and Specifications.

(g) Contracts. Seller’s interest under the “Contracts” (as defined below), if
any.

 

1



--------------------------------------------------------------------------------

(h) Intangible Property. All intangible property (the “Intangible Property”)
owned by Seller and pertaining to the Land, the Improvements, or the Tangible
Personal Property, including, without limitation, (i) all “yellow page”
advertisements, (ii) all transferable utility contracts, (iii) all transferable
telephone and telecopy numbers, (iv) the Plans and Specifications, (v) all
licenses, permits, engineering plans and landscape plans, (vi) all assignable
warranties and guarantees relating to the Property or any part thereof, and
(vii) all internet websites and other internet related property rights owned by
Seller and/or any affiliate thereof and relating to the Property, including the
website information, paid search campaigns and local listing information listed
on Exhibit “D” attached hereto.

2.

PURCHASE PRICE

2.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be the sum of Seven Million Fifty Thousand and no/100 Dollars
($7,050,000.00), subject to prorations and adjustments as set forth in this
Agreement, and shall be paid by Purchaser to Seller at the Closing by wire
transfer of immediately available funds to the Escrow Agent on the Closing Date
in accordance with wire transfer instructions to be provided by the Escrow
Agent.

3.

EARNEST MONEY

3.1 Earnest Money/Closing Protection Letter.

(A) Purchaser shall deliver to Republic Title of Texas, Inc., 2626 Howell
Street, 10th Floor, Dallas, Texas 75204, Attn: Jennifer Haden (“Escrow Agent”),
as agent for a national title underwriter acceptable to Purchaser (“Title
Company”), within three (3) business days after the “Effective Date” (as defined
below), an earnest money deposit (the “Initial Deposit”) in the amount of One
Hundred Thousand and no/100 Dollars ($100,000.00). In the event that Purchaser
delivers the “Closing Notice” (as defined in Section 4.1.1 of this Agreement) to
Seller, then within three (3) business days following the expiration of the
“Approval Period” (as defined in Section 4.1.1 of this Agreement), Purchaser
shall make an additional deposit (the “Additional Deposit”) with Escrow Agent in
the amount of Four Hundred Thousand and no/100 Dollars ($400,000.00). The
Initial Deposit, together with the Additional Deposit, if and when made, and
together with all interest accrued thereon, are herein collectively referred to
as the “Earnest Money.”. Upon receipt of the Initial Deposit, Escrow Agent shall
promptly issue or cause its underwriter to issue a closing protection letter in
favor of Seller and Purchaser, as applicable.

(B) The Initial Deposit, together with the Additional Deposit, if delivered
hereunder, and together with all interest accrued on the Initial Deposit and the
Additional Deposit, is herein collectively called the “Earnest Money”. The
Initial Deposit and the Additional Deposit, if made, shall be invested by the
Escrow Agent in an FDIC-insured, interest-bearing account as Purchaser shall
direct. If the sale of the Property is consummated under this Agreement, the
Initial Deposit and the Additional Deposit, together with all interest thereon,
shall be paid to Seller and applied as a credit against the Purchase Price at
Closing. If Purchaser terminates this Agreement in accordance with any right to
terminate granted to Purchaser by the terms of this Agreement, the Initial
Deposit, together with the Additional Deposit, if delivered hereunder, and
together with all interest accrued on the Initial Deposit and the Additional
Deposit, shall be returned to Purchaser by Escrow Agent.

 

2



--------------------------------------------------------------------------------

4.

CONDITIONS TO CLOSING

4.1 Seller’s Obligations. Seller shall deliver to Purchaser (at Seller’s
expense), within three (3) days after the Effective Date, true, correct,
complete and legible copies of all of the due diligence items listed on Schedule
“A” attached hereto and incorporated herein with respect to the Property
(collectively, the “Due Diligence Items”). Seller shall provide Purchaser with
written notice at such time as Seller determines that all Due Diligence Items
have been delivered to Purchaser (the “Due Diligence Delivery Notice”). Within
two (2) business days following Purchaser’s receipt of the Due Diligence
Delivery Notice, Purchaser shall confirm in writing to Seller, if such be the
case, that all required Due Diligence Deliveries have been received by
Purchaser, in which event the date that Purchaser receives the Due Diligence
Delivery Notice shall be deemed to be the “Due Diligence Receipt Date” (herein
so called) for all purposes of this Agreement. In the event, however, that
Purchaser determines that it has not been provided with all of the Due Diligence
Items, then Purchaser shall provide Seller with written notice thereof (the
“Missing Due Diligence Notice”), within two (2) business days following
Purchaser’s receipt of the Due Diligence Delivery Notice, enumerating with
specificity in such notice which Due Diligence Items have not been provided by
Seller (the “Missing Due Diligence Items”). Within two (2) business days
following Seller’s receipt of the Missing Due Diligence Notice, Seller shall
provide Purchaser with the Missing Due Diligence Items, together with written
notice confirming such delivery (the “Missing Due Diligence Delivery Notice”).
Within two (2) business days following Purchaser’s receipt of the Missing Due
Diligence Delivery Notice, accompanied by all missing Due Diligence Items,
Purchaser shall confirm in writing to Seller that Purchaser has received all
required Due Diligence Items, in which event the date that Purchaser receives
the Missing Due Diligence Delivery Notice, accompanied by all missing Due
Diligence Items, shall be deemed to be the Due Diligence Receipt Date for all
purposes of this Agreement. Notwithstanding the foregoing or anything to the
contrary contained in this Agreement, Purchaser may request additional
information, documentation or materials concerning the Property from Seller at
any time after the Effective Date, and Seller agrees to use commercially
reasonable efforts to provide such additional information, documentation or
materials to Purchaser, at no cost or expense to Seller, provided it is within
Seller’s possession or under its control, and further provided that the delivery
or non-delivery of any such item shall in no manner extend the Approval Period.
Notwithstanding the foregoing provisions of this Section 4.1, should Seller
(i) fail to timely deliver the Due Diligence Delivery Notice to Purchaser, as
required above, or (ii) fail to timely deliver the Missing Due Diligence
Delivery Notice and/or the Missing Due Diligence Items to Purchaser, as required
above, then the Due Diligence Receipt Date shall not occur until Purchaser so
acknowledges in writing, and until such time as Purchaser so acknowledges the
occurrence of the Due Diligence Receipt Date, Purchaser shall be entitled to
terminate this Agreement upon written notice to Seller, whereupon this Agreement
automatically shall terminate, the Earnest Money shall be returned by Escrow
Agent to Purchaser, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller, and
neither party shall have any further obligations hereunder except for such
obligations which by their terms expressly survive the termination of this
Agreement (the “Surviving Obligations”) .

4.1.1 Approval Period. During the period commencing on the Effective Date and
expiring at 5:00 p.m. Central Time on the forty fifth (45th) day following the
Due Diligence Receipt Date (the “Approval Period”), the following matters shall
be conditions precedent to Purchaser’s obligations under this Agreement:

(a) Purchaser’s being satisfied in Purchaser’s sole discretion that the Property
is suitable for Purchaser’s intended use; and

 

3



--------------------------------------------------------------------------------

(b) Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of the
Due Diligence Items.

Purchaser may (but shall not be obligated to) terminate this Agreement by
delivering written notice of such termination to Seller at any time prior to the
expiration of the Approval Period, if, in Purchaser’s sole and absolute
discretion, Purchaser decides not to consummate the purchase of the Property
contemplated hereby. In such event, this Agreement will terminate as of the date
of such notice, and neither party shall have any further obligation hereunder
except for the Surviving Obligations. If, in Purchaser’s sole and absolute
discretion, Purchaser determines that it desires to consummate the purchase of
the Property contemplated hereby, then Purchaser will give written notice
thereof (the “Closing Notice”) to Seller, prior to the expiration of the
Approval Period. In the event that Purchaser provides Seller with the Closing
Notice, then Purchaser will be deemed to have waived its termination rights
under this Section 4.1.1, and the parties will proceed to Closing, subject to
all other terms and conditions of this Agreement. If Purchaser does not give
Seller the Closing Notice prior to the expiration of the Approval Period and has
not previously terminated this Agreement by written notice to Seller, then this
Agreement automatically shall terminate upon the expiration of the Approval
Period, and, in such event, neither party shall have any further obligation
hereunder except for the Surviving Obligations. In either of such events
terminating this Agreement, immediately following written request from Purchaser
to the Escrow Agent, the Escrow Agent shall return all of the Earnest Money to
Purchaser, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller.

4.1.2 Title Commitment. Seller shall convey good and marketable title to the
Property to Purchaser at Closing, subject only to the “Permitted Encumbrances”
(defined below). Within five (5) days following the Effective Date, Seller shall
obtain, at its sole cost and expense, and deliver to Purchaser, a title
commitment (the “Title Commitment”) for an ALTA Owner’s Policy of Title
Insurance (the “Title Policy”), issued by the Escrow Agent on behalf of the
Title Company, insuring good and marketable fee simple title to the Property,
together with legible copies of all exceptions listed therein. Purchaser shall
have ten (10) days following its receipt of the Title Commitment, legible copies
of all exceptions listed therein and the “Survey” (defined below), to deliver to
Seller written notice of Purchaser’s objections to title (the “Title Objection
Letter”). Seller shall have the right, but not the obligation, to cure
Purchaser’s objections to title; subject, however, to Seller’s obligation to
remove all “Monetary Liens” (as defined below) by Closing. Seller shall notify
Purchaser in writing within five (5) days following Seller’s receipt of the
Title Objection Letter concerning which title objections, if any, Seller has
agreed to cure. In the event that Seller does not undertake to cure all of the
objections in the Title Objection Letter to Purchaser’s sole satisfaction (or
does not timely respond to the Title Objection Letter), then Purchaser shall
have the right for five (5) days after receipt of Seller’s response to the Title
Objection Letter (or five (5) days following the expiration of the period within
which Seller was to so respond) to either (i) waive any such title objection in
writing and proceed to Closing (in which event such waived title objection shall
be deemed to be a “Permitted Encumbrance”, as defined below), or (ii) terminate
this Agreement upon written notice to Seller and receive an immediate refund of
the Earnest Money, without the consent or joinder of Seller being required and
notwithstanding any contrary instructions which might be provided by Seller, in
which event neither party hereto shall have any further obligations under this
Agreement except for the Surviving Obligations. All exceptions set forth in
Schedule B of the Title Commitment which are not objected to by Purchaser
(including matters initially objected to by Purchaser which objections are
subsequently waived in writing), exclusive of preprinted exceptions, are herein
collectively called the “Permitted Encumbrances”. In the event that any update
to the Title Commitment or Survey indicates the existence of any liens,
encumbrances or other defects or exceptions (the “Unacceptable Encumbrances”)
which are not shown in the initial Title Commitment or Survey and that are
unacceptable to Purchaser, Purchaser shall within five (5) days after receipt of
any such update to the Title Commitment or Survey notify Seller in writing of
its objection to any such Unacceptable Encumbrance (the “Unacceptable
Encumbrance Notice”). Notwithstanding anything to

 

4



--------------------------------------------------------------------------------

the contrary contained herein, Seller shall have no obligation to take any steps
or bring any action or proceeding or otherwise to incur any expense whatsoever
to eliminate or modify any of the Unacceptable Encumbrances; provided, however,
that Seller shall, prior to Closing, eliminate by paying, bonding around or
otherwise discharging in a manner satisfactory to Purchaser (i) any Unacceptable
Encumbrances that arise by, through or under Seller, (ii) any exceptions that
arise in connection with construction of the Improvements, and (iii) any
mortgages, deeds of trust, deeds to secure debt, mechanics’ liens or monetary
judgments that appear on the Title Commitment (“Monetary Liens”). In the event
Seller is unable, unwilling or for any reason fails to eliminate or modify all
of the Unacceptable Encumbrances to the sole satisfaction of Purchaser (other
than the Unacceptable Encumbrances and Monetary Liens required to be removed by
Seller in accordance with the preceding sentence), Purchaser may terminate this
Agreement by delivering notice thereof in writing to Seller by the earliest to
occur of (i) the Closing Date, (ii) five (5) days after Seller’s written notice
to Purchaser of Seller’s intent to not cure one or more of such Unacceptable
Encumbrances, or (iii) ten (10) days after the Unacceptable Encumbrance Notice,
in the event Seller does not timely respond thereto. Upon a termination of this
Agreement pursuant to the immediately preceding sentence, the Earnest Money
shall be returned to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, and neither party shall have any further obligations hereunder other
than the Surviving Obligations.

4.1.3 Survey. Within five (5) days following the Effective Date, Seller shall
provide Purchaser with, a current survey of the Property (the “Existing
Survey”), which shall be in form reasonably acceptable to Purchaser.
Additionally, within five (5) days following completion of the “Work” (as
defined in Section 5.7 below), Seller shall provide Purchaser with a current
as-built survey of the Property (the “Updated Survey”), dated subsequent to the
date of completion of the Improvements, reflecting the location of the completed
Improvements, and otherwise in form reasonably satisfactory to Purchaser. All
costs and expenses relating to the Existing Survey and the Updated Survey,
including all revisions thereto, shall be borne by Seller.

4.2 Inspection. During the Approval Period, at any time and from time to time
during normal business hours (and thereafter through the Closing Date),
Purchaser may inspect, test, and survey: (a) the Property and any and all
portions thereof, including physical and mechanical inspections, (b) all
financial and other records pertaining to the operation of the Property,
including, but not limited to, all books, records, documents, accounting and
management reports prepared by or on behalf of Seller for the Property, and
(c) originals of all Leases and Contracts. Notwithstanding the foregoing,
Purchaser must obtain Seller’s prior written approval of the scope and method of
any environmental testing or investigation (other than a Phase I environmental
site assessment, which shall require no consent or approval of any kind), prior
to Purchaser’s commencement of such inspections or testing. Seller shall
cooperate in good faith with Purchaser, Purchaser’s agents and independent
contractors in connection with all such inspections, tests and surveys,
including obtaining all necessary tenant consents and/or providing adequate
notice to tenants regarding Purchaser’s entry into leased areas on the Property,
and making available during normal business hours all relevant personnel to
answer any questions which Purchaser may have regarding the Property. Purchaser,
at Purchaser’s sole expense, shall repair any and all damage resulting from any
of the tests, studies, inspections and investigations performed by or on behalf
of Purchaser pursuant to this Section 4.2, and Purchaser shall indemnify, defend
and hold Seller harmless for, from and against all claims for bodily injury or
property damage which may be asserted against Seller arising out of the tests,
studies, inspections and investigations performed by Purchaser hereunder, which
obligation of indemnification shall survive the Closing or termination of this
Agreement. Prior to any entry onto the Property by Purchaser or any of its
agents, Purchaser shall furnish Seller with evidence that Purchaser maintains a
policy of general liability insurance providing premises/operations coverage
included under the per occurrence/general aggregate coverage, having a combined
single limit liability of not less than $1,000,000, naming Seller as an
additional insured. All entries onto the Property by Purchaser shall be preceded
by not less than 48 hours prior notice to Seller, which may be verbal.

 

5



--------------------------------------------------------------------------------

4.3 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that (a) Purchaser has the full right, power and authority,
without the joinder of any other person or entity, to enter into, execute and
deliver this Agreement and to perform all duties and obligations imposed on
Purchaser under this Agreement, and (b) neither the execution nor the delivery
of this Agreement, nor the consummation of the purchase and sale contemplated
hereby, nor the fulfillment of or compliance with the terms and conditions of
this Agreement conflict with or will result in the breach of any of the terms,
conditions, or provisions of any agreement or instrument to which Purchaser is a
party or by which Purchaser or any of its assets is bound. Purchaser’s
representations and warranties set forth in this Section 4.3 shall survive the
Closing or termination of this Agreement.

4.4 Seller’s Representations and Warranties.

(a) Seller represents and warrants to Purchaser that:

(i) Subject to the terms of Section 9.24 below, Seller has the full right,
power, and authority, without the joinder of any other person or entity, to
enter into, execute and deliver this Agreement, and to perform all duties and
obligations imposed on Seller under this Agreement,

(ii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound,

(iii) there is no existing or pending (or to Seller’s knowledge threatened)
litigation affecting Seller or the Property,

(iv) Seller has no knowledge of, and has not received any written notice of, any
violation of any governmental requirements (including “Environmental
Requirements”, as defined below) concerning the Property, which have not been
remedied,

(v) Seller has no knowledge of, and has not received, with respect to the
Property, written notice from any governmental authority regarding, any change
to the zoning classification, any condemnation proceedings or proceedings to
widen or realign any street or highway adjacent to the Property or that
otherwise affects the Land or the Improvements,

(vi) there are no service contracts, equipment leases and/or maintenance
agreements affecting the Property, other than Contracts hereafter approved in
writing by Purchaser,

(vii) Seller is not a “foreign person” within the meaning of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended,

(viii) there are and will be no parties in possession of, or claiming any
possession to, any portion of the Property, other than tenants under Leases
hereafter approved in writing by Purchaser, as reflected on the rent roll to be
provided by Seller to Purchaser at Closing (the “Rent Roll”);

 

6



--------------------------------------------------------------------------------

(ix) at Closing there will be no unpaid bills or claims in connection with any
construction or repair of the Property by or on behalf of Seller that could
result in the filing of a lien against the Property,

(x) the Rent Roll shall be true, correct and complete in all material respects
and no concessions, discounts or other periods of free or discounted rent shall
have been given other than those reflected on such Rent Roll,

(xi) all information delivered by Seller to Purchaser pursuant to Section 4.1
hereof, is true, correct and complete in all material respects,

(xii) Seller has no knowledge, and has received no notice, regarding any
environmental contamination on, at or adjacent to the Property,

(xiii) Seller has not received any written or verbal notice or request from any
insurance company or board of fire underwriters (or any organization exercising
functions similar thereto) requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action which has been formally accepted as sufficient by such authority
or insurer,

(xiv) there are no employment agreements of any kind to which Seller is a party,
including union or collective bargaining agreements, which will be binding on
Purchaser after the Closing,

(xv) Seller has no knowledge of any defects in the drainage systems,
foundations, roofs, walls, superstructures, plumbing, air conditioning and
heating equipment, electrical wiring, boilers, hot water heaters or other
portions of the Property, and to the best of Seller’s knowledge, the
Improvements were constructed in accordance with the Plans and Specifications,

(xvi) to the best of Seller’s knowledge, the Improvements are free from the
presence or suspected presence of any form of mold, including those producing
mycotoxins, specifically including, but not limited to, Aspergillus,
Penicillium, and Stachybotrys, and

(xvii) to the best of Seller’s knowledge, there are no underground storage tanks
located on or under the Property, there are no conditions on, at or relating to
the Property which are in non-compliance with “Environmental Requirements” (as
defined below) or otherwise adversely affect the Property, and there are no
“Hazardous Materials” (as defined below) on, in or under the Property in
quantities that require reporting, investigation or remediation under
Environmental Requirements.

(xviii) On or before Closing, Seller shall obtain all necessary certificates,
licenses and other approvals, governmental and otherwise, necessary for the
operation of the Property and the conduct of its business and all required
zoning, building code, land use, environmental and other similar permits or
approvals, all of which, as of the Closing, shall be in full force and effect
and not subject to revocation, suspension, forfeiture or modification; and
additionally, the Property is legally compliant with all applicable zoning laws,
rules and regulations.

(xix) all sales or transactional privilege taxes from each applicable sales
taxing authority (state, county, and city) with respect to the Property are paid
current and there are no delinquencies with respect to the payment of said
taxes.

 

7



--------------------------------------------------------------------------------

(xx) Seller is in compliance with the requirements of Executive Order No. 13224,
66 Fed. Reg. 49079 (Sept. 23, 2001) (the “Executive Order”) and other similar
requirements contained in the rules and regulations of the office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Executive Order and such other rules, regulations, legislation, or orders are
collectively called the “Foreign Asset Orders”). Neither Seller nor any
beneficial owner of Seller (a) is listed on the Specially Designated Nationals
and Blocked Persons List maintained by OFAC pursuant to the Executive Order
and/or on any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of OFAC or pursuant to any other
applicable Foreign Asset Orders (such lists are collectively referred to as the
“OFAC Lists”) or (b) is a person who has been determined by competent authority
to be subject to the prohibitions contained in the Foreign Asset Orders; or
(c) is owned or controlled by, or acts for or on behalf of, any person on the
OFAC Lists or any other person who has been determined by competent authority to
be subject to the prohibitions contained in the Foreign Asset Orders, or any
other anti-terrorism or anti-money laundering laws or regulations, including,
without limitation, the Bank Secrecy Act, as amended, or the Money Laundering
Control Act of 1986, as amended.

(xxi) There are no Leases, Tower Leases or Billboard Leases affecting the
Property, other than as may hereafter be approved in writing by Purchaser.

(xxii) Seller has obtained all building permits and other governmental approvals
as may be necessary to commence and complete construction of the Improvements,
and further has obtained all necessary financing to enable Seller to complete
construction of the Improvements.

Seller shall deliver a certificate to Purchaser at Closing updating and
recertifying all of the foregoing representations and warranties to Purchaser so
as to be effective as of the Closing Date. All of the foregoing representations
and warranties expressly shall survive the Closing.

(b) For purposes of this Agreement, “Hazardous Materials” shall mean any
substance which is or contains (i) any “hazardous substance” as now or hereafter
defined in §101(14) of the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (42 U.S.C. §9601 et seq.) (“CERCLA”) or
any regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any substance
regulated by the Toxic Substances Control Act (15 U.S.C. §2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) any radioactive
material, including any “source material”, “special nuclear material” or
“byproduct material”, as now or hereafter defined in 42 U.S.C. §2011 et seq.;
(ix) any “hazardous substance” as now or hereafter defined in the Arizona
Environmental Quality Act (Title 49, Arizona Revised Statutes); and (x) any
additional substances or materials which are now or hereafter classified or
considered to be hazardous or toxic under “Environmental Requirements” (as
defined below) or the common law, or any other applicable laws relating to the
Property. Hazardous Materials shall include, without limitation, any substance,
the presence of which on the Property, (A) requires reporting, investigation or
remediation under Environmental Requirements; (B) causes or threatens to cause a
nuisance on the Property or adjacent property or poses or threatens to pose a
hazard to the health or safety of persons on the Property or adjacent property;
or (C) which, if it emanated or migrated from the Property, could constitute a
trespass. Further, for purposes of this Agreement, “Environmental Requirements”
shall mean all laws, ordinances, statutes, codes, rules, regulations,
agreements, judgments, orders, and decrees, now or hereafter enacted,
promulgated, or amended, of the United States, the states, the counties, the
cities, or any other political subdivisions in which the Property is located,
and any other political subdivision, agency or instrumentality exercising
jurisdiction over the

 

8



--------------------------------------------------------------------------------

owner of the Property, the Property, or the use of the Property, relating to
pollution, the protection or regulation of human health, natural resources, or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or waste or Hazardous Materials into the environment (including,
without limitation, ambient air, surface water, ground water or land or soil).

4.5 Conditions Precedent to Closing. It shall be a condition precedent to
Purchaser’s obligations to consummate this transaction that (a) all
representations and warranties made herein by Seller are true and correct in all
respects as of the Closing Date, and all covenants made by Seller herein are
fully complied with, (b) as of the Closing Date, there shall exist no pending or
threatened actions, suits, arbitrations, claims, attachments, proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings that could adversely affect the operation or value of the
Property or Seller’s ability to perform its obligations under this Agreement,
(c) as of the Closing Date, there shall have been no material adverse change in
the performance of the Property or in any of the items reviewed by Purchaser
during the Approval Period, including without limitation the Due Diligence
Items, and (d) as of the Closing Date, the Improvements shall have been
constructed in accordance with the Plans and Specifications in all material
respects, free from any liens or other claims, and all required certificates of
occupancy shall have been issued with respect thereto; failing which, Purchaser,
at its option, and in addition to any other remedy available, shall be entitled
to terminate this Agreement and receive a return of the Earnest Money.

5.

COVENANTS OF SELLER

5.1 Insurance. From the Effective Date through and including the Closing Date,
Seller agrees to keep the Property insured for its full replacement cost against
fire and other hazards covered by extended coverage endorsement, and carry
commercial general liability insurance against claims for bodily injury, death
and property damage occurring in, on or about the Property, in an amount not
less than Three Million and no/100 Dollars ($3,000,000.00), and to pay all
premiums for such insurance prior to the applicable due dates.

5.2 Operation of Property. Following completion of the Improvements, and through
and including the Closing Date, Seller agrees to operate and maintain the
Property in the normal course of business and in a commercially reasonable
manner.

5.3 Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party service
contracts which are approved by Purchaser, in writing, in Purchaser’s sole
discretion (herein, the “Contracts”); provided, however, that Seller may enter
into third-party service contracts that are by their terms terminable at or
before Closing and that are in fact so terminated by Seller at or prior to
Closing.

5.4 Leasing of Property. From the Effective Date through and including the
Closing Date, Seller agrees not to (i) enter into any leases, including Tower
Leases and Billboard Leases, without Purchaser’s prior written consent, to be
granted or withheld in Purchaser’s sole discretion, or (ii) amend, terminate or
accept the surrender of any leases, including Tower Leases and Billboard Leases,
if any, or directly or indirectly grant any discounts or rental concessions to
any tenant of the Property, without the prior written consent of Purchaser which
may be granted or withheld in Purchaser’s sole discretion. Seller represents and
warrants to Purchaser that (i) no leases have been or shall be entered into with
any party that, directly or indirectly, has an ownership interest in Seller, or
is otherwise in any manner affiliated with Seller (an “Affiliate”), and (ii) all
future leases shall be entered into only with third parties that are unknown to
Seller, any Affiliate of Seller, and their respective officers, directors,
principals,

 

9



--------------------------------------------------------------------------------

managers, members, partners, shareholders, agents and/or representatives.
Additionally, following completion of the Improvements, Seller agrees to enter
into leases provided to Seller by Purchaser, which shall be on terms and
conditions, and on such form lease, as may be satisfactory to Purchaser, in its
sole discretion.

5.5 Listing of Property for Sale. From the Effective Date through and including
the Closing Date, Seller agrees to not list, verbally or in writing, the
Property with any broker or otherwise solicit or make or accept any offers to
sell the Property or enter into any contracts or agreements, including back-up
contracts, regarding any disposition of the Property.

5.6 Obligation to Provide Notices. Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of the
Property, (ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, (iii) any litigation filed or threatened
against Seller or the Property, or (iv) any other matter that adversely affects,
or potentially could adversely affect, the Property.

5.7 Construction of Improvements.

(a) Seller’s Construction Obligations. Seller shall at all times diligently
prosecute “Completion of the Work” (as hereinafter defined), including
construction of the Improvements (the “Work”) with all due diligence strictly in
accordance with the Plans and Specifications and otherwise in accordance with
this Agreement; provided, however, that Seller agrees to deliver “Completion of
the Work” no later than twelve (12) months after the expiration of the Approval
Period. No changes may be made to the Plans and Specifications without the
express prior written consent of Purchaser, which consent shall not be
unreasonably withheld; provided, however, that no change in the Plans and
Specifications shall increase the Purchase Price. If Purchaser proposes any
design changes, the parties shall agree upon any changes to the Completion of
the Work dates and the additional cost of the design change. All changes,
whether proposed by Seller or Purchaser, shall be documented in a standard AIA
or similar form Change Order.

(b) Substantial Completion of Work. At such time as Seller determines that
“Substantial Completion of the Work” (as defined below) has occurred, Seller
shall provide Purchaser with written notice thereof. Within ten (10) days
following Purchaser’s receipt of such notice, Seller and Purchaser shall perform
a walk-through of the Improvements and, based upon such walk-through, Purchaser
shall prepare a detailed punchlist (the “Punchlist”), setting forth items to be
corrected or otherwise completed by Seller. For purposes of this Section 5.7(b),
“Substantial Completion” shall mean the stage in the progress of the Work when
the Work is sufficiently complete in accordance with the Plans and
Specifications so that the Improvements can be occupied for their intended use.

(c) Completion of the Work. The term “Completion of the Work” shall mean the
date upon which all of the following shall have occurred, as acknowledged by
Purchaser in writing:

 

  (i) Seller shall have obtained, and furnished to Purchaser, copies of, all
acceptance letters from all applicable governmental authorities for all streets,
curbs, gutters, alleys, water lines and sanitary and storm sewers serving the
Improvements, including any necessary offsite water lines and sanitary and storm
sewers;

 

  (ii) Seller has provided Purchaser with evidence satisfactory to Purchaser
that all utilities required by the Plans and Specifications have been installed
and are fully operational;

 

10



--------------------------------------------------------------------------------

  (iii) the Work has been completed in accordance with the Plans and
Specifications in all material respects, all applicable laws, ordinances, codes,
rules and regulations, including without limitation, building codes and
standards, and an architect designated by Purchaser and structural engineer
designated by Purchaser (as to foundations and slabs) shall have provided
completion certificates to Purchaser in form satisfactory to Purchaser;

 

  (iv) final and unconditional certificates of occupancy (the “Certificates of
Occupancy”) have been issued for the Property by all applicable governmental
authorities, and any and all other permits, licenses and approvals from all
applicable governmental authorities necessary for the intended use of the
Property have been issued, copies of all of which shall have been provided to
Purchaser;

 

  (v) any and all assessments, public or private, special or general, arising
out of or in connection with, or in any manner pertaining to, the prosecution of
the Work or any portion thereof, including, but not limited to, paving
assessments and/or liens and assessments for or relating to the construction of
sewer, water, electric or other utility facilities, shall have been paid in
full, and Seller shall have delivered to Purchaser evidence of the same;

 

  (vi) all amounts due to contractors, subcontractors and material suppliers
with respect to the Work shall have been paid in full, and no liens shall have
been filed with respect to the Work nor any claims made which could result in a
lien being filed against the Property;

 

  (vii) Seller shall have provided Purchaser with final lien waivers from the
general contractor and each subcontractor and supplier of material with respect
to the Work;

 

  (viii) Seller shall have provided Purchaser with the Updated Survey, in form
satisfactory to Purchaser, reflecting completion of the Work;

 

  (ix) Seller shall have completed all work set forth on the Punchlist to
Purchaser’s satisfaction; and

 

  (x) The Land and Improvements shall be in a neat, clean and orderly condition,
with no debris, trash or construction equipment located thereon.

5.8 Management of Property. It is understood and agreed that the Property shall
be managed by a party designated by Purchaser (the “Property Manager”), pursuant
to the terms of a management agreement (the “Management Agreement”) to be
entered into and executed by Seller and Property Manager, upon Purchaser’s
request but not earlier than ninety (90) days prior to Substantial Completion of
the Work as reasonably estimated by Seller unless otherwise expressly agreed by
Seller. The Management Agreement shall be in form reasonably acceptable to
Purchaser, shall provide for a management fee equal to 6% of monthly gross
revenues and shall permit Seller to terminate the Management Agreement on thirty
(30) days’ or less written notice should the Closing not timely occur for any
reason whatsoever. In this regard, Seller agrees that, prior to Closing and
following execution of the Management Agreement, the Property Manager shall be
permitted to enter into lease agreements with space tenants, on Seller’s behalf,
which leases shall be in form and upon terms satisfactory to Purchaser and to
Seller, in the exercise of Seller’s commercially reasonable discretion.

 

11



--------------------------------------------------------------------------------

5.9 Signage. Seller agrees that Purchaser shall be entitled to install temporary
signage on the Land at any time following the Effective Date announcing the self
storage facility to be constructed on the Land. Seller further agrees that at
any time following the Effective Date Purchaser may add permanent signage to the
Land and the Improvements at Purchaser’s discretion, subject to any governmental
requirements.

5.10 Assignment of Contracts and Warranties. At the Closing, Seller shall assign
to Purchaser (including taking all steps necessary to effect such assignment),
pursuant to instrument in form acceptable to Purchaser, (i) all warranties and
guaranties to be provided under that certain Construction Contract (the
“Construction Agreement”), to be entered into by and between Seller, as owner,
and Glacier Construction Management, LLC, an Arizona limited liability company
(“Contractor”), as general contractor, covering the construction of the
Improvements, and (ii) all warranties and guaranties under all architectural,
engineering, and other contracts relating to the construction of the
Improvements. Additionally, at the Closing, Seller shall cause Contractor to
assign to Purchaser, pursuant to instrument in form acceptable to Purchaser, all
assignable construction warranties under the subcontracts entered into by
Contractor with respect to construction of the Improvements and all assignable
warranties applicable to materials, appliances and equipment installed in the
Improvements. A copy of the fully executed Construction Agreement will be
provided by Seller to Purchaser not later than June 30, 2015, at which time the
parties shall amend this Agreement to incorporate the Construction Agreement
herein.

6.

CLOSING

6.1 Closing. Assuming that all conditions to closing have been satisfied and
this Agreement has not otherwise been terminated, the consummation of the
transaction contemplated hereby (the “Closing”) shall be held at the offices of
the Escrow Agent, located at the address set forth in Section 9.1 hereof, on the
date (the “Closing Date”) that is thirty (30) days following Completion of the
Work; provided, however, that in the event Completion of the Work has not
occurred on or before twelve (12) months after the expiration of the Approval
Period, then Seller shall be in default under this Agreement and Purchaser shall
have the remedies set forth in Section 8.1 below. Seller and Purchaser agree
that the Closing shall be consummated through an escrow closing with the Escrow
Agent acting as escrow agent, and neither party need be present at Closing.

6.2 Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, subject only to tenants in possession under the Leases.

6.3 Proration. All rents, other amounts payable by the tenants under the Leases
and the Tower Leases and Billboard Leases, if any, and all other income with
respect to the Property for the month in which the Closing occurs, to the extent
collected by Seller on or before the Closing Date, and real estate and personal
property taxes and other assessments with respect to the Property for the year
in which the Closing occurs, shall be prorated to the Closing Date, with
Purchaser receiving the benefits and burdens of ownership on the Closing Date.
To the extent any such real estate, personal property taxes and other
assessments with respect to the Property are unknown or otherwise not accounted
for at Closing Seller’s obligation to pay Purchaser Seller’s prorata share of
said amounts (as calculated in accordance with the previous sentence) shall
survive Closing. Should any rollback or similar taxes be due and payable on or
after Closing with respect to the transaction contemplated hereby, such taxes
shall be the sole responsibility of Seller, and Seller hereby agrees to
indemnify and hold Purchaser harmless therefrom, which obligations of Seller
expressly shall survive Closing. Utilities shall be canceled by Seller and
reestablished in Purchaser’s name on the Closing Date, if possible; otherwise
utilities shall be prorated at Closing. Any amounts unpaid under the Contracts
which Purchaser elects to assume at Closing shall be prorated between Seller and
Purchaser at Closing.

 

12



--------------------------------------------------------------------------------

(a) If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases and the Tower Leases and Billboard Leases, if any, and
all other income from the Property have actually been paid for the month in
which the Closing occurs, the apportionment of such rents and other amounts and
other income shall be upon the basis of such rents, other amounts and other
income actually received by Seller, with Purchaser receiving the portion of all
such rentals attributable to the period from and after Closing, which proration
obligation expressly shall survive Closing. For a period of thirty (30) days
following Closing, if any rents which are delinquent as of Closing are actually
received by Purchaser, in good funds, all such amounts shall first be applied to
post-closing rents and other amounts due to Purchaser for the period from and
after Closing, and the balance shall be paid by Purchaser to Seller within
thirty (30) days following Purchaser’s receipt thereof, to the extent, and only
to the extent of any rental delinquencies owed by any such tenant to Seller for
the period prior to Closing. Notwithstanding the foregoing provisions of this
Section 6.3(a), all rentals that are received by Purchaser more than thirty
(30) days following Closing shall be retained by Purchaser, and Seller shall
have no rights with respect thereto. If, subsequent to the Closing, any rents or
other income are actually received by Seller, Seller shall immediately remit the
same, or Purchaser’s prorata share thereof calculated as aforesaid, to
Purchaser. Seller agrees that, after the Closing, it shall not file any eviction
action in an effort to collect any outstanding rents that remain owing to Seller
after the Closing.

(b) If the Closing shall occur before the tax rate or the assessed valuation of
the Property is fixed for the then current year, the apportionment of taxes
shall be upon the basis of the tax rate for the preceding year, including all
matters appearing on the tax bill for such year, whether ad valorem or non-ad
valorem, applied to the latest assessed valuation. The proration shall allow for
any available discount. Subsequent to the Closing, when the tax rate and the
assessed valuation of the Property are fixed for the year in which the Closing
occurs, the parties agree to adjust the proration of taxes and, if necessary, to
refund or repay such sums as shall be necessary to effect such adjustment, which
obligation expressly shall survive Closing.

(c) Seller shall pay all assessments, contributions, fees and related charges
required to be paid upon transfer of the Property pursuant to any declaration or
restriction affecting the Property. The terms and provisions of this Section 6.3
shall expressly survive Closing.

6.4 Closing Costs and Credits. Purchaser shall pay, on the Closing Date, (a) any
escrow fees of the Escrow Agent, (b) all recording costs relating to the Deed,
(c) all title insurance costs relating to extended coverage and/or any
endorsements desired by Purchaser with respect to the Title Policy, and (d) all
speculative builder taxes payable in connection with the consummation of the
transaction contemplated by this Agreement, payment of which shall be made by
Seller establishing at Closing the escrow referenced in Section 9.22 below, and
(d) the fees of Purchaser’s counsel. Seller shall pay, on the Closing Date,
(u) all costs and expenses of whatsoever nature relating to construction of the
Improvements, (v) all costs relating to the Existing Survey and the Updated
Survey, (w) all title insurance costs relating to the base Title Policy, (x) all
applicable transfer taxes, grantor’s taxes, documentary stamp taxes and similar
charges relating to the transfer of the Property, (y) all costs and expenses
relating to retirement of any and all indebtedness secured by the Property,
including without limitation prepayment penalties, yield maintenance fees,
defeasance costs and the costs of recording all mortgage cancellations, and
(z) the fees of Seller’s counsel. Purchaser shall receive a credit at Closing
for all security deposits made by tenants under the Leases and for any prepaid
rents and other amounts related to months following the month in which Closing
occurs. Additionally, on the Closing Date, Seller shall leave petty cash in the
amount of Three Hundred and no/100 Dollars ($300.00) on site at the Property,
which amount shall be reimbursed by Purchaser to Seller at Closing as a credit
in favor of Seller on the closing statement.

 

13



--------------------------------------------------------------------------------

6.5 Seller’s Obligations at the Closing. At the Closing, or at such other time
as indicated below, Seller shall take such action as the Escrow Agent reasonably
requires to consummate the transactions made the subject of this Agreement and
shall deliver to Purchaser (or cause to be delivered to Purchaser) the
following:

(a) Deed. Special Warranty Deed (the “Deed”) conveying the Land and the
Improvements to Purchaser, in the form attached to this Agreement as Exhibit
“B”, subject only to the Permitted Encumbrances. The description of the Land
provided with the Updated Survey shall be the description used in the Deed.

(b) Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be reasonably required by the Escrow Agent to evidence Seller’s
authority to consummate the transactions contemplated by this Agreement.

(c) Foreign Person. An affidavit of Seller certifying that Seller is not a
“foreign person,” as defined in the federal Foreign Investment in Real Property
Tax Act of 1980, and the 1984 Tax Reform Act, as amended.

(d) Leases. The originals of all of the Leases, and the Tower Leases and
Billboard Leases, if any.

(e) Contracts. The originals of all of the Contracts.

(f) Termination of Management Agreement. Evidence of the termination of any and
all management agreements affecting the Property, effective as of the Closing
Date, and duly executed by Seller and the property manager.

(g) Affidavit. An affidavit in the form required by the Escrow Agent to remove
any standard exceptions, including mechanics’ liens, parties in possession and
similar matters, together with a GAP Indemnity.

(h) Reaffirmation Certificate. A reaffirmation certificate in accordance with
the provisions of Section 4.4(a).

(i) Title Policy. The Title Policy, issued by the Escrow Agent on behalf of the
Title Company, in the form required by this Agreement; provided that in the
event the Title Policy is not available at Closing, then the Escrow Agent shall
provide Purchaser at Closing, at Purchaser’s option, with either (i) a “marked
title commitment”, committing to issue the Title Policy in the form required by
this Agreement, or (ii) a proforma owner’s title policy, with the Title Policy
to be delivered to Purchaser as promptly after Closing as reasonably possible.

(j) Tax Clearance Letters. Clean “tax clearance” letters, as current as
possible, but in no event dated earlier than five (5) days prior to the Closing
Date, confirming the payment of any sales or transaction privilege tax from each
applicable sales taxing authority (state, county and city) with respect to the
Property; provided, further, however, that if Seller is not able to provide at
Closing such tax clearance letters despite using commercially reasonable
efforts, Seller shall (i) provide such other proof of payment of all sales,
contracting and/or transaction privilege taxes due to the State of Arizona,
County of Maricopa, and the City of Phoenix from all activity undertaken for or
on behalf of Seller on the Property, and (ii) escrow such funds at Closing as
Purchaser determines are reasonably required to cover the amount of any unpaid
taxes, which escrowed funds shall be released to Seller upon delivery of the tax
clearance letters.

 

14



--------------------------------------------------------------------------------

(k) Affidavit of Value. An Affidavit of Property Value with respect to the Deed,
in the form required by Arizona Revised Statute 11-1133, which shall be recorded
at Closing together with the Deed.

(l) Seller’s Closing Statement. Seller shall execute and deliver to the Title
Company a Seller’s Closing Statement, in conformity with the terms of this
Agreement, and otherwise in form satisfactory to Seller.

(m) Cross Access Easement. The Cross Access Easement (pursuant to Section 9.23
below) should Seller elect to create cross access between the Property and
Adjacent Property at Closing.

6.6 Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to Escrow Agent the following:

(a) Purchase Price. The Purchase Price (net of the Initial Deposit and
Additional Deposit, together with all interest accrued thereon, to be applied as
a credit against the Purchase Price, and subject to adjustment in connection
with prorations, credits and charges hereunder), payment of which shall be made
by wire transfer of immediately available funds to the account of the Escrow
Agent.

(b) Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Escrow Agent to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.

(c) Purchaser’s Closing Statement. Purchaser shall execute and deliver to the
Title Company a Purchaser’s Closing Statement, in conformity with the terms of
this Agreement, and otherwise in form satisfactory to Purchaser.

(d) Cross Access Easement. The Cross Access Easement (pursuant to Section 9.23
below) should Seller elect to create cross access between the Property and
Adjacent Property at Closing.

6.7 Documents to be Executed by Seller and Purchaser. At the Closing, Seller and
Purchaser shall also execute and deliver the following:

(a) Tenant Notices. Signed statements or notices to all tenants of the Property
notifying such tenants that the Property has been transferred to Purchaser and
that Purchaser is responsible for security deposits (specifying the amounts of
such deposits) returnable under the Leases and notifying such tenants of the new
address where tenants are to make rental payments after the Closing. The amounts
of the security deposits set forth in the tenant notices shall correspond to the
security deposits set forth in the Rent Roll, as updated and certified by Seller
in connection with the Closing.

(b) Assignment of Personal Property, Service Contracts, Warranties and Leases.
An Assignment of Personal Property, Service Contracts, Warranties and Leases
(the “Assignment”), in the form attached to this Agreement as Exhibit “C”.

 

15



--------------------------------------------------------------------------------

7.

RISK OF LOSS

7.1 Condemnation. If, prior to the Closing, action is initiated to take all or
any portion of the Property, by eminent domain proceedings or by deed in lieu
thereof, Purchaser may either at or prior to Closing (a) terminate this
Agreement, in which event the Earnest Money shall be refunded to Purchaser,
without the consent or joinder of Seller being required and notwithstanding any
contrary instructions which might be provided by Seller, and neither party shall
have any further right or obligation hereunder, other than the Surviving
Obligations, or (b) consummate the Closing, in which latter event all of
Seller’s assignable right, title and interest in and to the award of the
condemning authority shall be assigned to Purchaser at the Closing and there
shall be no reduction in the Purchase Price.

7.2 Casualty. Seller assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If the Property suffers any damage
equal to or in excess of Seventy Five Thousand and no/100 Dollars ($75,000.00)
prior to the Closing from fire or other casualty, Purchaser may either at or
prior to Closing (a) terminate this Agreement, in which event the Earnest Money
shall be refunded to Purchaser, without the consent or joinder of Seller being
required and notwithstanding any contrary instructions which might be provided
by Seller, and neither party shall have any further right or obligation
hereunder, other than the Surviving Obligations, or (b) consummate the Closing,
in which latter event all of Seller’s right, title and interest in and to the
proceeds of any insurance covering such damage, and including any and all rent
loss insurance proceeds relating to the period from and after the Closing Date,
shall be assigned to Purchaser at the Closing and Purchaser shall receive a
credit against the Purchase Price at Closing in an amount equal to the sum of
(i) Seller’s deductible under its insurance policy and (ii) the amount of any
uninsured or underinsured loss. If the Property suffers any damage less than
Seventy Five Thousand and no/100 Dollars ($75,000.00) prior to the Closing,
Purchaser will consummate the Closing and accept the assignment of the proceeds
of any insurance covering such damage, including any and all rent loss insurance
proceeds relating to the period from and after the Closing Date, plus receive a
credit against the Purchase Price in an amount equal to the sum of (i) Seller’s
deductible under its insurance policy and (ii) the amount of any uninsured or
underinsured loss) and there shall be no other reduction in the Purchase Price.

8.

DEFAULT

8.1 Breach by Seller. In the event that Seller shall fail to consummate this
Agreement for any reason, except Purchaser’s default or a termination of this
Agreement by Purchaser or Seller pursuant to a right to do so under the
provisions hereof, Purchaser shall be entitled, as its sole and exclusive
remedies, at law or in equity, to (i) pursue the remedy of specific performance
of Seller’s obligations under this Agreement, provided that Purchaser must
commence such an action within ninety (90) days after the date the Closing was
to have occurred, and provided further, however, that in the event that
Purchaser is unable to obtain specific performance as a result of the willful or
wrongful acts or omissions of Seller, including without limitation the
conveyance of the Property by Seller to a third party following Seller’s default
hereunder, then Purchaser shall be entitled to seek punitive and/or
consequential damages against Seller, including a claim for lost profits, or
(ii) terminate this Agreement, receive a refund of the Earnest Money, and pursue
an action against Seller to recover any and all actual damages incurred directly
or indirectly by Purchaser and/or any affiliates of Purchaser in connection with
the transaction contemplated by this Agreement. Notwithstanding anything
contained in this Agreement to the contrary, in the event Seller, directly or
indirectly, sells the Property within a period of two (2) years following the
date of a default by Seller hereunder, for a purchase price in excess of the
Purchase Price, then Seller shall be obligated to pay any such excess amount to
Purchaser, as additional damages for Seller’s default hereunder.

 

16



--------------------------------------------------------------------------------

8.2 Breach by Purchaser. If Purchaser fails to consummate this Agreement for any
reason, except Seller’s default or a termination of this Agreement by Purchaser
or Seller pursuant to a right to do so under the provisions hereof, Seller, as
its sole and exclusive remedy, may terminate this Agreement and thereupon shall
be entitled to receive the Earnest Money as liquidated damages (and not as a
penalty). Seller and Purchaser have made this provision for liquidated damages
because it would be difficult to calculate, on the date hereof, the amount of
actual damages for such breach, and Seller and Purchaser agree that the Earnest
Money represents a reasonable forecast of such damages.

8.3 Notice and Cure. In the event of a default by Seller or Purchaser under this
Agreement, the non-defaulting party shall provide the defaulting party with
notice and five (5) days to cure such default, prior to pursuing any remedies
available with respect to such default; provided, however, that (i) no such
notice and cure shall be provided with respect to a party’s default in failing
to timely close, or with respect to any party’s anticipatory breach of this
Agreement, and (ii) in no event shall any such notice and cure period result in
an extension of the Closing Date.

9.

MISCELLANEOUS

9.1 Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c) on the
first business day after being deposited into the custody of a nationally
recognized overnight delivery service such as Federal Express Corporation,
addressed to such party at the address specified below, or (d) on the date
delivered by facsimile to the respective numbers specified below, provided
confirmation of facsimile is received and further provided any such facsimile
notice shall be sent by one of the other permitted methods of providing notice
on the next succeeding business day. For purposes of this Section 9.1, the
addresses of the parties for all notices are as follows (unless changed by
similar notice in writing given by the particular party whose address is to be
changed):

 

If to Seller: Arapahoe 5, LLC 4340 E. Indian School Rd., Ste. 21-550 Phoenix,
Arizona 85018 Attn: Jordan Scott/Ryan Kucker Tel: (602) 750-8407 Fax: (602)
926-8690

with a copy to:

Law Offices of Phyllis H. Parise, P.C. 4425 E. Agave Rd., Ste. 106 Phoenix,
Arizona 85044 Attn: Phyllis H. Parise Tel: (480) 422-8418 Fax: (480) 347-2615

 

17



--------------------------------------------------------------------------------

If to Purchaser:    

SSGT Acquisitions, LLC 111 Corporate Drive, Suite 120 Ladera Ranch, CA 92694
Attn: H. Michael Schwartz Tel: (949) 429-6600 Fax: (949) 429-6606

with copies to:

SSGT Acquisitions, LLC 8235 Douglas Ave #815 Dallas, Texas 75225 Attn: Wayne
Johnson Tel: (214) 217-9797 Fax: (214) 217-9798; and Mastrogiovanni Mersky &
Flynn, P.C. 2001 Bryan Street, Suite 1250 Dallas, Texas 75201 Attn: Charles
Mersky, Esq. Tel: (214) 922-8800 Fax: (214) 922-8801

If to Escrow Agent:        

Republic Title of Texas, Inc. 2626 Howell Street 10th Floor Dallas, Texas 75204
Attn: Jennifer Haden Tel: (214) 754-7750 Fax: (214) 303-0935

9.2 Real Estate Commissions. Neither Seller nor Purchaser has authorized any
broker or finder to act on any party’s behalf in connection with the sale and
purchase hereunder and neither Seller nor Purchaser has dealt with any broker or
finder purporting to act on behalf of any other party. Purchaser agrees to
indemnify, defend and hold harmless Seller for, from and against any and all
claims, losses, damages, costs or expenses of any kind or character arising out
of or resulting from any agreement, arrangement or understanding alleged to have
been made by Purchaser or on Purchaser’s behalf with any broker or finder in
connection with this Agreement or the transaction contemplated hereby. Seller
agrees to indemnify, defend and hold harmless Purchaser for, from and against
any and all claims, losses, damages, costs or expenses of any kind or character
arising out of or resulting from any agreement, arrangement or understanding
alleged to have been made by Seller or on Seller’s behalf with any broker or
finder in connection with this Agreement or the transaction contemplated hereby.
Notwithstanding anything to the contrary contained herein, this Section 9.2
shall survive the Closing or any earlier termination of this Agreement.

9.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

 

18



--------------------------------------------------------------------------------

9.5 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

9.6 Time of Essence. Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of Arizona, then, in such event, the time of such period shall be
extended to the next day which is not a Saturday, Sunday or legal holiday.

9.7 Governing Law. This Agreement shall be governed by the laws of the State of
Arizona and the laws of the United States pertaining to transactions in such
State.

9.8 Successors and Assigns; Assignment. This Agreement shall bind and inure to
the benefit of Seller and Purchaser and their respective heirs, executors,
administrators, personal and legal representatives, successors and permitted
assigns. Notwithstanding anything contained in this Agreement to the contrary,
Purchaser shall be entitled to assign this Agreement, without Seller’s consent,
to (i) an affiliate of Purchaser, (ii) an entity in which SS Growth Operating
Partnership, L.P., a Delaware limited partnership and/or Strategic Storage
Growth Trust, Inc., a Maryland corporation, has a direct or indirect ownership
interest, (iii) a real estate investment trust of which Purchaser or an
affiliate of Purchaser is the external advisor, or (iv) a Delaware statutory
trust of which Purchaser or an affiliate of Purchaser is the signatory trustee;
provided, however, that, until the consummation of the Closing, no such
assignment shall release or relieve Purchaser of any liability hereunder.
Purchaser and Escrow Agent understand and agree that Seller may collaterally
assign any of its rights in and to this Agreement and/or in and to the Earnest
Money to Seller’s lender financing construction of the Improvements, provided,
however, that (i) no such collateral assignment shall alter, diminish or modify
any of Seller’s obligations under this Agreement, and (ii) in no event shall
Seller be entitled to delegate any of its duties under this Agreement. Buyer and
Escrow Agent agree to execute any reasonable assignment document prepared by
Seller’s lender as Seller’s lender may require.

9.9 Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.10 Attorneys’ Fees. In the event it becomes necessary for either party hereto
to file suit to enforce this Agreement or any provision contained herein, the
party prevailing in such suit shall be entitled to recover, in addition to all
other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit.

9.11 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12 Effective Date. For purposes of this Agreement, the “Effective Date” shall
mean the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature page hereof, unless this Agreement is
executed by Seller and Purchaser on the same date, in which event such same date
shall constitute the Effective Date.

 

19



--------------------------------------------------------------------------------

9.13 Exhibits. The following schedules, exhibits and other documents are
attached to this Agreement and incorporated herein by this reference and made a
part hereof for all purposes:

(a) Schedule A, List of Due Diligence Documents

(b) Schedule B, List of Plans and Specifications

(c) Exhibit A, Legal description of the Land

(d) Exhibit B, Form of the Deed

(e) Exhibit C, Form of the Assignment

(f) Exhibit D, Digital Assets

(g) Exhibit E, Cross Access Driveway Plan

(h) Exhibit F, Letter of Representation

9.14 No Recordation. Seller and Purchaser hereby acknowledge that neither this
Agreement nor any memorandum or affidavit thereof shall be recorded in the
public records of any county.

9.15. Tax-Deferred Exchange. Each party will, upon request by the other party,
cooperate as reasonably required to assist the other party in facilitating a
tax-deferred exchange. Notwithstanding the foregoing, neither party will be
required to undertake or incur any liabilities or obligations or expend any sums
of money in connection with a proposed tax-free exchange for the benefit of the
other party, nor shall any such tax-free exchange delay the Closing.

9.16 Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall be
made by or on behalf of Seller or Purchaser, and each party agrees to use best
efforts to prevent disclosure of this transaction by any third party.
Notwithstanding the foregoing, (i) each party shall be entitled to make
disclosures concerning this Agreement and materials provided hereunder to its
lenders, attorneys, accountants, employees, agents and other service
professionals as may be reasonably necessary in furtherance of the transactions
contemplated hereby, (ii) Purchaser shall be entitled to make disclosures
concerning this transaction and materials provided hereunder to its potential
debt and equity sources, and (iii) each party shall be entitled to make such
disclosures concerning this Agreement and materials provided hereunder as may be
necessary to comply with any court order or directive of any applicable
governmental authority. The provisions of this Section 9.16 shall survive
Closing or any termination of this Agreement.

9.17 Independent Consideration. Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Approval Period and
Purchaser’s right to terminate this Contract during the Approval Period.

9.18 As-Is. Notwithstanding anything to the contrary contained in this
Agreement, but subject to Seller’s representations and warranties set forth in
this Agreement and in the documents to be executed by Seller at closing,
Purchaser shall acquire the Property from Seller at Closing in its then “as-is,
where is” condition, without any other representations or warranties from
Seller, express or implied, including any warranty of merchantability,
habitability or fitness for a particular purposes.

 

20



--------------------------------------------------------------------------------

9.19 Non-Competition. Seller shall deliver a non-compete agreement (the
“Non-Compete Agreement”) to Purchaser at Closing in form and content
satisfactory to Purchaser, executed by Seller, Jordan Scott, Ryan Kucker and
Jonathan Boyd (collectively, the “Restricted Parties”). The Non-Compete
Agreement shall provide that neither the Restricted Parties nor any of their
respective principals, partners, members, managers, directors, officers,
shareholders and/or affiliates may directly or indirectly develop, own, lease,
manage or operate a self storage facility for a period of three (3) years
subsequent to the Closing within a three (3) mile radius of the Property.

9.20 Cooperation with Purchaser’s Auditors and SEC Filing Requirements.

A. From the Effective Date through and including seventy five (75) days after
the Closing Date, Seller shall provide to Purchaser (at Purchaser’s expense)
copies of, or shall provide Purchaser access to, the books and records with
respect to the ownership, management, maintenance and operation of the Property
and shall furnish Purchaser with such additional information concerning the same
as Purchaser shall reasonably request and which is in the possession or control
of Seller, or any of its affiliates, agents, or accountants, to enable Purchaser
(or Strategic Storage Holdings, LLC, or its affiliates), to file its or their
Form 8-K, if, as and when such filing may be required by the Securities and
Exchange Commission (“SEC”). At Purchaser’s sole cost and expense, Seller shall
allow Purchaser’s auditor, CohnReznick LLP, or any successor auditor selected by
Purchaser) to conduct an audit of the income statements of the Property for the
calendar year prior to Closing (or to the date of Closing) and the two (2) prior
years, and shall cooperate (at no cost to Seller) with Purchaser’s auditor in
the conduct of such audit. In addition, Seller agrees to provide to Purchaser’s
auditor a letter of representation substantially in the form attached hereto as
Exhibit “F”, and, if requested by such auditor, historical financial statements
for the Property, including income and balance sheet data for the Property,
whether required before or after Closing. Without limiting the foregoing,
(i) Purchaser or its auditor may audit Seller’s operating statements of the
Property, at Purchaser’s expense, and Seller shall provide such documentation as
Purchaser or its auditor may reasonably request in order to complete such audit,
(ii) Seller shall furnish to Purchaser such financial and other information as
may be reasonably required by Purchaser to make any required filings with the
SEC or other governmental authority; provided, however, that the foregoing
obligations of Seller shall be limited to providing such information or
documentation as may be in the possession of, or reasonably obtainable by,
Seller, or its agents and accountants, at no cost to Seller, and in the format
that Seller (or its affiliates, agents or accountants) have maintained such
information, and (iii) Seller and Purchaser acknowledge and agree that the
letter of representation to be delivered by Seller to Purchaser substantially in
the form attached hereto as Exhibit “F” is not intended to expand, extend,
supplement or increase the representations and warranties made by Seller to
Purchaser pursuant to the terms and provisions of this Agreement or to expose
Seller to any risk of liability to third parties. The provisions of this
Section 9.20 shall survive Closing.

B. Although the Representation Letter is premised upon Seller utilizing
generally accepted accounting principles (“GAAP”), Seller has informed Purchaser
that Seller’s books and records are not kept in accordance with GAAP, but rather
use the modified cash and accrual basis method of accounting. Inasmuch as the
Representation Letter requires that Seller’s books and records be kept in
accordance with GAAP, Purchaser has agreed, at its expense, to have its auditors
convert Seller’s books and records to GAAP, prior to Seller executing the
Representation Letter, and Seller agrees to so execute the Representation Letter
following the conversion of its books and records to GAAP by Purchaser’s
auditors.

 

21



--------------------------------------------------------------------------------

The provisions of this Section 9.20 shall survive Closing.

9.21 Force Majeure. Notwithstanding anything herein to the contrary, Purchaser
shall not be in default under this Agreement and Seller shall not have a right
to terminate this Agreement for delay in performing hereunder by Purchaser if
such delay is caused by conditions beyond Purchaser’s control, including, but
not limited to, acts of God, government restriction, wars, insurrections and/or
any other cause beyond the reasonable control of Purchaser (including
mechanical, electronic, or communication failure), and any period for
Purchaser’s performance hereunder shall be extended by one day for each day of
delay caused by events described above in this Section 9.21.

9.22 Speculative Builder Tax. Seller agrees that at Closing Seller shall fund a
cash escrow with the Title Company for the benefit of Purchaser in an amount
equal to 110% of the estimated speculative builder tax to be imposed by the City
of Phoenix, Arizona, on the construction and sale of the Property (the “Builder
Tax”). In order to establish the projected Builder Tax, Seller agrees to provide
Purchaser, at Purchaser’s request and for Purchaser’s review and approval, with
Seller’s estimate of the Builder Tax, together with appropriate back-up for
Seller’s calculation of same. The Title Company shall hold 110% of the projected
Builder Tax amount agreed to by Seller and Purchaser in escrow until such time
as the actual Builder Tax is paid by Seller, at which time the escrowed funds
shall be released to Seller. The terms of the forgoing escrow shall be set forth
in an escrow agreement, the form of which shall be reasonably acceptable to
Seller and Purchaser. Seller shall indemnify, defend and hold Purchaser harmless
for, from and against all claims for the Builder Tax which may be asserted
against Purchaser, which obligation of indemnification shall survive the Closing
or termination of this Agreement.

9.23 Cross Access Driveway and Cross Access Easement. Seller and/or a related
party, RB16, LLC, an Arizona limited liability company (“RB16”), presently own
and/or may acquire fee title to a tract of land contiguous and to the east of
the Property (the “Adjacent Property”). Seller and/or RB16 plan to develop the
Adjacent Property for multi-family or other commercial uses in the future and
desire to create a Cross Access Driveway and Cross Access Easement to allow for
mutual cross access vehicular traffic between the Property and the Adjacent
Property in the location identified in Cross Access Driveway Plan shown on
Exhibit “E” attached hereto and incorporated herein by this reference but only
if the Adjacent Property is developed for commercial (non-residential) uses.
.Upon Seller’s or RB16’s development of the Adjacent Property (regardless of
whether occurring before or after the Closing hereunder, but in either event
subject to the mutually agreed to Cross Access Agreement referred to below),
Purchaser agrees to allow Seller to install the Cross Access Driveway according
to the Cross Access Driveway Plan, at the Seller’s sole cost and without
disruption to Purchaser’s operation of the self-storage facility on the
Property. If available, Seller shall provide Purchaser with any preliminary
development plans for the Adjacent Property with the Due Diligence Items. Within
thirty (30) days after the Effective Date, Seller will provide Purchaser with a
preliminary draft of the form of desired Cross Access Easement to be recorded on
or before Closing if Seller intends to develop the Adjacent Property for
commercial uses, which shall include a covenant running with title to the
Adjacent Property prohibiting the development of the Adjacent Property as a self
storage facility, unless such development is owned by Purchaser or an affiliate
of Purchaser. Purchaser and Seller will work together in good faith to approve
the final form of the Cross Access Easement prior to the Approval Date.
Notwithstanding the foregoing, if Seller and/or RB16 have not acquired fee
simple title to the Adjacent Property on or before the Closing Date, Purchaser
shall have no obligation to enter into the Cross Access Easement.

9.24 Contingency. Notwithstanding anything herein to the contrary, Purchaser
acknowledges that Seller is not the current fee simple owner of title to the
Property. Seller represents and warrants, however, that Seller shall acquire fee
simple title to the Property on or before June 30, 2015. If Seller fails to
acquire fee simple title to the Property on or before said date Seller shall be
in default under this Agreement and Purchaser may pursue all remedies available
to Purchaser under Section 8.1 of this Agreement.

 

22



--------------------------------------------------------------------------------

9.25 Memorandum of Contract. Purchaser shall be entitled to file a memorandum in
the Official Records of Maricopa County, Arizona, providing notice to the public
of this Agreement as well as Purchaser’s rights hereunder.

[Signature page to follow and remainder of page intentionally left blank]

 

23



--------------------------------------------------------------------------------

Executed to be effective as of the Effective Date.

 

SELLER:

Arapahoe 5, LLC,

an Arizona limited liability company

By:

/s/ Jordan Scott

Name:  Jordan Scott Title: Manager Date: May 21, 2015 PURCHASER:

SSGT Acquisitions, LLC, a Delaware limited

liability company

By:

/s/ H. Michael Schwartz

Name: H. Michael Schwartz Title: President Date: May 21, 2015

The undersigned Escrow Agent hereby acknowledges receipt of (i) a fully executed
copy of this Agreement on the 21st day of May, 2015, and (ii) the One Hundred
Thousand and no/100 Dollar ($100,000.00) earnest money deposit on the 21st day
of May, 2015, and agrees to hold and dispose of the Earnest Money strictly in
accordance with the provisions of this Agreement. Seller and Purchaser hereby
designate the Escrow Agent as the “Real Estate Reporting Person” with respect to
the transaction contemplated by this Agreement, for purposes of compliance with
Section 6045(e) of the Tax Reform Act of 1986, as amended, and the Escrow Agent,
by its execution below, hereby accepts such designation.

 

ESCROW AGENT: Republic Title of Texas, Inc. By:

/s/ Jennifer Haden

Name: 

Jennifer Haden

Title:

Vice President

 

24